Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received April 12, 2022:
Claims 1 has been amended, claims 3-4 have been cancelled. Therefore Claims 1-2 & 5-6 are pending in this office action.
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 18, 2022.

Claim Rejections - 35 USC § 103

Claims 1-2 & 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busnaina et al. (US 2014/0093769).

With respect to claim 1, Busnaina et al. discloses an electrode for a secondary battery [abstract], comprising:
 a collector [0026]; and 
an active material layer formed on the collector [0026-0034; Figure 3; Figure 4], 
wherein the active material layer includes an active material and carbon nanotubes, 
at least a part of a surface of each of the carbon nanotubes is coated with active material nanoparticles (a coating material including an element with a lower electronegativity than that of carbon),   [0026-0034; Figure 3; Figure 4]
wherein the coating ratio of the surface of the carbon nanotubes with the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least 50% and at least 70% (overlaps 40% or more and 70% or lower), [0034]
the electrode for the secondary battery is a negative electrode and the active material is Si. [0032]

Busnaina et al. does not disclose wherein an average length of the carbon nanotubes is from 3 µm to 50 µm.

Busnaina et al. discloses that the length of the carbon nanotube is a variable that can be modified to effect surface area enlargement which can effect high power density [0028-0029; 0009] Thus the precise claimed product would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed coating ratio cannot be considered critical. Accordingly, one of ordinary skill in the art at the time of the invention would have optimized, by routine experimentation, the carbon nanotube length. (In re Boesch, 61 7 F.2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the carbon nanotubes in Busnaina et al. to have an average length of the carbon nanotubes is from 3 µm to 50 µm in order to allow for desired power density. 

With respect to claim 2, Busnaina et al. discloses wherein active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least one selected from the group consisting of Ti, P, B, Si, Al, Zn and W.  [0032]

With respect to claim 5, Busnaina et al. discloses wherein the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is an oxide of Ti (the element with a lower electronegativity than that of carbon).  [0032]

With respect to claim 6, Busnaina et al. discloses a secondary battery comprising the electrode for a secondary battery according to claim 1. [claim 19]

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 

Applicant Argues 

According to Busnaina, the coating ratio means the coating ratio of the surface of the carbon nanotube layer, which differs from that of the presently claimed invention. More specifically, in contrast to Busnaina, claim 1 recites a coating ratio of the surface of each of the carbon nanotubes. 
Busnaina is thus distinguished, and the rejections based thereon should be withdrawn. 

Examiner respectfully disagrees
Busnaina discloses wherein the coating ratio of the surface of the carbon nanotubes with the active material nanoparticles (a material including an element with a lower electronegativity than that of carbon) is at least 50% and at least 70% (overlaps 40% or more and 70% or lower), because the carbon nanotube layer includes carbon nanotubes and the carbon nanotube layer is coated with a coating ratio of at least 50% and at least 70%, it would be expected to one of ordinary skill in the art that “at least part of a surface of each of the carbon nanotubes” would be coated.


Applicant Argues 
the electrode for a secondary battery according to claim 1 provides superior results (e.g., lower resistance) when the coating ratio of the surface of each of the carbon nanotube with the material including an element with a lower electronegativity than that of carbon is 40% or more and 70% or lower. This is evidenced, for example, by the results of the experimentation shown in Table 1 of the present application. The Examiner is kindly directed to review the working Examples of the present application, particularly the comparison among Examples 1, and 12-15. 
[4] In addition, the electrode for a secondary battery according to claim 1 provides superior results (e.g., lower resistance) when the average length of the carbon nanotubes is 3 µm or more and 50 µm or less. This is evidenced, for example, by the results of the experimentation shown in Table 1 of the present application. Again, the Examiner is kindly directed to review the working Examples of the present application, particularly the comparison among Examples 1, and 8-11. 
[5] The superior results obtained by the working Examples were not predictable and were surprising in view of the teachings of Busnaina. Thus, the unexpectedly superior results further support patentability and would rebut any prima facie case of obviousness that could be established based on Busnaina. This is because, for example, evidence of a "superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected" is evidence of non-obviousness, because "that which would have been surprising to a person of ordinary skill in a particular art would not have been obvious." In re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995). 


Examiner respectfully disagrees

Table 1 discloses examples with different average lengths of carbon nanotubes, only Example 8 discloses a length outside the claimed range of 3-50 µm. Examiner is unable to discern that 1 data point shows a trend that renders the claimed range “the average length of the carbon nanotubes is 3 µm or more and 50 µm or less” critical. Therefore the applicant has failed to show criticality of the claimed range.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723